Citation Nr: 1431870	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left hip disorder. 

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for degenerative arthritis of the lumbar spine. 

5.  Entitlement to service connection for neurologic involvement in the right lower extremity (claimed as sciatica) as secondary to degenerative arthritis of the lumbar spine. 

6.  Entitlement to service connection for neurologic involvement in the left lower extremity (claimed as sciatica) as secondary to degenerative arthritis of the lumbar spine. 

7.  Entitlement to service connection for a psychiatric disorder as secondary to degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother (K.O.), and his friend (S.C.)


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1998 to January 1991, and he had additional service in the Army Reserves from 1997 to 2005. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which in pertinent part, denied the benefits sought on appeal. 

In March 2013, the Veteran, his mother and his friend testified before the undersigned during a videoconference hearing from the RO.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304.

 The Board notes that a December 2007 rating decision previously denied the Veteran's claims for service connection for low back and bilateral hip disorders. However, the Board will review the previously denied claim on a de novo basis due to the receipt of additional service treatment records.  38 C.F.R. § 3.156 (c) (2013).  At the time of the final 2007 rating decision, the record contained a November 2007 memorandum on the formal finding of unavailability of the Veteran' service treatment records, and the 2007 rating decision reflects that no service treatment records were reviewed in conjunction with that decision.  It appears that RO has received and associated with the claims files service treatment and personnel records since the final 2007 rating decision.  Notably, these additional service records reflect the Veteran's complaints of bilateral hip and back problems and are relevant to those claims on appeal. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issues of entitlement to service connection for bilateral hip disorder, low back disorders and associated neurologic involvement in lower extremities, as well as psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not show that the Veteran has a current right knee disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, the Veteran was sent a VCAA letter in December 2009 that addressed the notice elements in this matter.  The 2009 letter informed the appellant of what evidence was required to substantiate a claim for service connection, as well as for an increased rating claim, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.   The letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes most of the service treatment records, service personnel records and post-service medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Board acknowledges that the Veteran contends that he had outstanding service treatment records from a military medical facility in Germany.  However, the Veteran testified that those outstanding records pertain to treatment for his low back and bilateral hip claims.  See Board hearing transcript, pages 9 to 10, and 37.  Moreover, the competent medical evidence of record does not demonstrate that the Veteran has a current diagnosed disability involving his right knee during the applicable period under appeal.  As such, the Board finds adjudication of the Veteran's right knee claim is not prejudicial to the Veteran at this time.  See §§ 3.102, 3.156(a), 3.159. 

In addition, the Veteran was provided with a May 2011 VA examination to determine the nature and etiology of his claimed right knee disorder.  This examination report contains the Veteran's reported medical history and findings from clinical evaluation.  The Board finds that the VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Additionally, service connection may be granted for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted. 38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a). Service connection for only injury incurred or aggravated during a period of inactive duty for training (INACDUTRA) is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a right knee disorder.  He contends that injured his right knee during a period of active duty for training, and in the alternative, he contends that he developed right knee problems as result of his lumbar spine disorder. 

The service treatment records do not show any complaints or treatment for right knee problems.  Post-service medical records show complaints of right knee pain, but do not reflect a diagnosed knee disorder.  Notably, the report of a March 2010 private x-ray of the right knee revealed no abnormalities.  In May 2011, the Veteran was afforded a VA joint examination in conjunction with his right knee claim.  The examination report shows that the Veteran complained of right knee problems since 2002.  He denied any specific injury or accident to his right knee, but he complained of right knee problems with marching and standing.  Physical examination revealed no objective findings of tenderness or painful motion in the right knee, and the Veteran had full range of motion in his right knee.  X-ray film revealed no abnormalities in the right knee.  The VA examiner concluded that the Veteran had a normal right knee examination and there was no current diagnosed right knee disorder,

A November 2011private medical statement from Dr. E.F.H. shows that the Veteran complained of right knee problems during a period of active duty for training.  Although there was clinical evidence of right knee pain on examination, no diagnosed disorder involving the Veteran's right knee was identified. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosed right knee disorder.  Indeed, the May 2011VA examination report shows a normal right knee evaluation and the 2010 and 2011 x-ray reports show no abnormalities involving the Veteran's right knee.   

The Board notes that post-service medical records shows subjective and objective evidence of right knee pain.  However, the x-ray evidence shows no abnormalities involving the Veteran's right knee.  The Board notes that symptom such as pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, post-service examinations have been negative for underlying pathology involving the right knee. 

There has been no diagnosis of right knee disability during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Hickson, 12 Vet. App. at 253, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right knee at any time during the course of the appeal.  

Thus, the evidence does not demonstrate that the Veteran has a current right knee disability at any time during the course of the appeal.  In the absence of any diagnosed right knee disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for a right knee disorder. 


REMAND

The Veteran seeks entitlement to service connection for bilateral hip disorder and low back disorder, as well as associated neurologic involvement in both lower extremities and psychiatric disorder.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

During the March 2013 Board hearing, the Veteran's representative contends that not all of the Veteran's service treatment records had been obtained.  The Veteran has identified outstanding service treatment records from the military medical facility in Grafenwoehr, Germany dated in September 2002.  He reportedly sought treatment for low back problems and radiating pain in his hips.  The record reflects that the RO made a general attempt to obtain service treatment records from the Records Management Center (RMC).  It appears some of the service treatment records were associated with the claims folder.  However, it does not appear that actions were taken for a specific request for the medical records in September 2002 from a military medical facility in Grafenwoehr, Germany. 

On remand, the RO/AMC should request such outstanding service treatment records from any appropriate source, to include the identified hospitals directly, to ensure that all service treatment records are associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

A remand is also needed to obtain new VA medical opinion.  The law provides that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA joint examination in May 2011 to determine the etiology of the Veteran's bilateral hip disorder.  That examination report shows that the VA examiner reviewed the claims folder and recorded the Veteran's reported medical history.  Clinical evaluation showed the Veteran had full range of motion in both hips and the x-ray film revealed no abnormalities in the hips.  The examiner found that the findings from clinical evaluation revealed normal bilateral hip examination and no medical opinion on etiology of the Veteran's bilateral hip disorder was provided.  

Since then, records from the Social Security Administration have been associated with the claims folder.  Notably, these records include a January 2010 examination report that reflects findings of decreased range of motion and x-ray evidence of degenerative arthritis in the right and left hips.  A diagnosis of arthritis of the hips was provided. 

Given the above conflicting medical evidence, it is unclear whether the Veteran's has current diagnosed bilateral hip disorders.  The Board finds the 2011 VA examination report is inadequate, and another VA medical opinion should be sought to obtain an opinion on the etiology of the Veteran's bilateral hip disorders shown in the medical evidence.  

The Veteran's claims for entitlement to service connection for neurologic involvement in both lower extremities and psychiatric disorder as secondary conditions of his low back disorder are inextricably intertwined with the claim of service connection for low back disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request outstanding service treatment records from the military medical facility in Grafenwoehr, Germany, dated in September 2002, from the appropriate sources, to include the identified medical facility directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  All reasonable attempts should be made to obtain such records.

2. If those service treatment records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3. Arrange for the claims folder to be reviewed by the appropriate specialist in order to provide an opinion on the etiology of the Veteran's bilateral hip disorder.  

If the examiner is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed. 

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a. Clearly indicate whether the Veteran has a current diagnosed bilateral hip disorder.  In doing so, the examiner should consider the findings in the January 2010 examination for SSA benefits as well as the May 2011 VA examination report. 

b. For any diagnosed hip disorder, the examiner should render an opinion as to whether such diagnosed disorder is at least as likely as not (50 percent or greater probability) related to his period of service, to include his 1998 complaints of hip problems. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

4. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


